DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yorikado US 2017/0201726 in view of “What is the Visible Light Spectrum?” – Andrew Zimmerman Jones hereinafter referred to as “Zimmerman Jones”.

Re claim 12, Yorikado discloses an image sensor pixel (solid state imaging device 12), comprising: a first photodiode (PD corresponding to color filter 218G), a second photodiode (PD corresponding to color filter 218R), and a third photodiode (PD corresponding to color filter W), each disposed within respective portions of a semiconductor material (figures 5-6B; paragraphs 76-100); and a first color filter (G), a second color filter (R), and a third color filter (W) optically aligned with the first photodiode, the second photodiode, and the third photodiode, respectively, wherein the first color filter has a spectral photoresponse (G), the second color filter has a second photoresponse (R), and the third color filter has a third spectral response (W), wherein the third spectral photoresponse (W) is broader than the first spectral photoresponse (G) and the second spectral photoresonse (R) (the white color filter transmits all light within the visible spectrum) (figures 5-6B; paragraphs 76-100).  However, although the Yorikado reference discloses all of the above limitations including red, green and white color filters aligned with photodiodes of an image sensor it fails to specifically disclose that the spectral photoresponse of the second color filter (red color filter) is broader than the spectral photoresponse of the first color filter (green color filter).
However, Zimmerman Jones discloses that it is well known in the art for the wavelength range for red light in the visible spectrum is 625-740 nanometers and the 

Re claim 17, Yorikado further discloses a fourth photodiode (PD) disposed within the semiconductor material; and a fourth color filter (white) with a fourth spectral photoresponse substantially identical to one of the first spectral photoresponse, the second spectral photoresponse, or the third spectral photoresponse (white) (the third and fourth color filters are both white filters) (figures 5-6B; paragraphs 76-100).

Re claim 19, Yorikado further discloses that the first color filter (green) is disposed adjacent to the third color filter (white), adjacent to the fourth color filter (white) and diagonally across from the second color filter (red), wherein the fourth spectral photoresponse (white) is substantially equal to the third spectral photoresponse (white) (figures 5-6b; paragraphs 76-100).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yorikado US 2017/0201726 in view of “What is the Visible Light Spectrum?” – Andrew Zimmerman Jones hereinafter referred to as “Zimmerman Jones” and further in view of Hirota US 2010/0141812.

Re claim 18, the combination of the Yorikado and Zimmerman Jones references discloses all of the limitations of claim 17 above including and image sensor pixel with four color filters wherein two of the four color filters have the same spectral photoresponse.  However, although the combination discloses all of the above limitations including red, green and white color filters aligned with photodiodes of an image sensor it fails to specifically disclose a filter layout wherein the first color filter is disposed adjacent to the second color filter, adjacent to the third color filter, and diagonally across from the fourth color filter, and wherein the fourth spectral photoresponse is substantially equal to the first spectral photoresponse.
However, Hirota discloses that it is well known in the art for a solid state imaging device to include a color filter layout wherein a first color filter (green) is disposed adjacent to a second color filter (red), adjacent to a third color filter (white), and diagonally across from a fourth color filter (green), and wherein the fourth spectral photoresponse is substantially equal to the first spectral photoresponse (both are green) (figure 10; paragraphs 149-151).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a color filter layout as disclosed by the Hirota in the image sensor pixel disclosed by the combination of the Yorikado and Zimmerman Jones references.  Doing so would provide a means for capturing image signals corresponding a wide range of light ranges in the visible light spectrum.
Allowable Subject Matter
Claims 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re claims 13-16, the prior art does not disclose an image sensor pixel having the specific limitations disclosed in claims 13-16, wherein the image sensor pixel comprises: a first photodiode, a second photodiode, and a third photodiode, each disposed within respective portions of a semiconductor material; and a first color filter, a second color filter, and a third color filter optically aligned with the first photodiode, the second photodiode, and the third photodiode, respectively, wherein the first color filter has a spectral photoresponse, the second color filter has a second photoresponse, and the third color filter has a third spectral response, wherein the third spectral photoresponse is broader than the first spectral photoresponse and the second spectral photoresonse, and wherein the second spectral photoresponse is broader than the first spectral photoresponse, wherein the first spectral photoresponse corresponds to a red spectral photoresponse, the second spectral photoresponse corresponds to a yellow spectral photoresponse, and the third spectral photoresponse corresponds to a panchromatic spectral photoresponse.

Re claim 20, the prior art does not disclose an image sensor pixel having the specific limitations disclosed in claim 20, wherein the image sensor pixel comprises: a first photodiode, a second photodiode, and a third photodiode, each disposed within 

Claims 1-11 are allowed.
Re claims 1-11, the prior art does not disclose an image sensor having the specific limitations disclosed in claims 1-11, wherein the image sensor comprises: a photodiode array including a plurality of photodiodes disposed within respective portions of a semiconductor material; a color filter array optically aligned with the photodiode array, wherein the color filter array includes a plurality of color filters arranged to form a plurality of tiled minimal repeating units, each minimal repeating unit including at least: a first color filter with a red spectral photoresponse, a second color filter with a yellow 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. US 2018/0376076 discloses an imaging apparatus including a plurality of image sensors arranged in a pixel array having red, green, blue, white, cyan, magenta, and yellow filters.
Lu et al. US 2016/0088265 discloses a color filter including a plurality of tiled minimal repeating units each comprising filters having first, second and third photoresponses.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699